Name: 93/74/EEC: Commission Decision of 21 December 1992 concerning the status of Denmark with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  health
 Date Published: 1993-02-04

 Avis juridique important|31993D007493/74/EEC: Commission Decision of 21 December 1992 concerning the status of Denmark with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 027 , 04/02/1993 P. 0035 - 0036COMMISSION DECISION of 21 December 1992 concerning the status of Denmark with regard to infectious hematopoietic necrosis and viral haemorrhagic septicemia(93/74/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 5 thereof, Whereas Member States can obtain for one or more continental and coastal zones, the status of approved zone, free of certain diseases affecting fish or molluscs; Whereas, to that effect, Denmark, by letter dated 9 September 1992, has submitted the appropriate justifications for granting, as far as infectious hematopoietic necrosis (IHN) is concerned, the status of approved zone to its territory, and as far as viral haemorrhagic septicemia is concerned, the status of approved zone to a part of its territory, as well as the national rules ensuring compliance with the conditions to be respected for the maintenance of the approved status; Whereas, after scrutiny, this information allows, as far as IHN is concerned, the granting of the status of approved continental and coastal zone to Denmark, and as far as VHS is concerned, the granting of the status of approved continental and coastal zone to a part of the territory of Denmark; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Denmark is recognized as approved continental zone and approved coastal zone for fish with regard to infectious hematopoietic necrosis. Article 2 The part of Denmark composed of the water catchment to areas contained in the Annex, and the coastal areas belonging thereto, is recognized as approved continental zone and approved coastal zone for fish with regard to viral haemorrhagic septicemia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Hansted AA Hovmoelle AA Grenaa Treaa Alling AA Kastbjerg Villestrup AA Korup AA Saeby AA Elling AA Uggerby AA Lindenborg AA OEster AA Hasseris AA Binderup AA Vidkaer AA Dybvad AA Bjoernsholm AA Trend AA Lerkenfeld AA Vester AA Loennerup med tilloeb Slette AA Bredkaer Baek Vandloeb til Kilen Resenkaer AA Klostermoelle AA Hvidbjerg AA Knidals AA Spang AA Simested AA Skals AA Jordbro AA Faaremoelle AA Flynder AA Damhus AA